 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    TRISTIAN CROWDER,                                 No. 2:17-CV-1657-DMC-P
12                       Plaintiff,
13           v.                                         ORDER
14    ROBERT W. FOX, et al.,
15                       Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pending before the court is Plaintiff’s complaint (Doc. 1). Plaintiff alleges

19   Defendants violated his Eighth Amendment right to safety and medical care, and seems to raise

20   an allegation that defendants violated his equal protection rights under the Fourteenth

21   Amendment.

22

23                       I. SCREENING REQUIREMENT AND STANDARD

24                  The Court is required to screen complaints brought by prisoners seeking relief

25   against a governmental entity or officer or employee of a governmental entity. See 28 U.S.C.

26   § 1915A(a). The Court must dismiss a complaint or portion thereof if it: (1) is frivolous or

27   malicious; (2) fails to state a claim upon which relief can be granted; or (3) seeks monetary relief

28   from a defendant who is immune from such relief. See 28 U.S.C. § 1915A(b)(1), (2).
                                                        1
 1                  The Federal Rules of Civil Procedure require complaints contain a “…short and

 2   plain statement of the claim showing that the pleader is entitled to relief.” See McHenry v.

 3   Renne, 84 F.3d 1172, 1177 (9th Cir. 1996) (quoting Fed. R. Civ. P. 8(a)(1)). Detailed factual

 4   allegations are not required, but “[t]hreadbare recitals of the elements of a cause of action,

 5   supported by mere conclusory statements, do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678

 6   (2009) (citing Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)). While a plaintiff’s

 7   allegations are taken as true, courts “are not required to indulge unwarranted inferences.” Doe I v.

 8   Wal–Mart Stores, Inc., 572 F.3d 677, 681 (9th Cir. 2009) (internal quotation marks and citation

 9   omitted).

10                  Prisoners proceeding pro se in civil rights actions are entitled to have their

11   pleadings liberally construed and are afforded the benefit of any doubt. Hebbe v. Pliler, 627 F.3d

12   338, 342 (9th Cir. 2010) (citations omitted). To survive screening, Plaintiff’s claims must be

13   facially plausible, which requires sufficient factual detail to allow the Court to reasonably infer

14   that each named defendant is liable for the misconduct alleged, Iqbal, 556 U.S. at 678 (quotation

15   marks omitted); Moss v. United States Secret Service, 572 F.3d 962, 969 (9th Cir. 2009). The

16   sheer possibility that a defendant acted unlawfully is not sufficient, and mere consistency with

17   liability falls short of satisfying the plausibility standard. Iqbal, 556 U.S. at 678 (quotation marks

18   omitted); Moss, 572F.3d at 969.

19

20                                  II. PLAINTIFF’S ALLEGATIONS
21                  Plaintiff is an openly transgender inmate. Plaintiff alleges on September 19, 2016,

22   Plaintiff was attacked with a box cutter by another inmate in Dinning Hall #2. Plaintiff alleges

23   severe injury to the head, face, neck, ear, and hand. Plaintiff alleges the correctional officer

24   assigned to Dinning Hall #2 watched the attack, laughed out loud, and did nothing, forcing

25   Plaintiff to walk 35 yards to where the correctional officer was standing. When Plaintiff reached

26   the correctional officer, Plaintiff was placed in hand cuffs and forced against the wall. Plaintiff
27   was then taken to the prison’s emergency medical facility where Plaintiff was interviewed by

28   several correctional officers. During these interviews Plaintiff alleges it was insinuated that
                                                         2
 1   Plaintiff deserved to be attacked due to Plaintiff’s transgender lifestyle and feminine features.

 2   Plaintiff was then taken to a hospital where he received 14 staples in the head, and 63 stiches in

 3   the head, face, neck, ear, and hand. Plaintiff alleges that no pain medication was given.

 4                  Plaintiff alleges that Plaintiff was placed in administrative segregation without

 5   medication for eight days, suffering severe pain throughout the duration. Plaintiff contends that

 6   because of improper medical care the injuries did not heal properly causing Plaintiff to develop

 7   keloids in all the areas where staples and stiches were placed. Plaintiff alleges in the subsequent

 8   months Plaintiff was denied medicine to aid with pain management and was denied treatment to

 9   remove the keloids.

10                  Plaintiff further seems to allege that Plaintiff was treated differently than other

11   inmates would have been due to Plaintiff’s transgender lifestyle and feminine features. Plaintiff

12   thus seems to be raising a serious equal protection argument, alleging Defendants violated his

13   fourteenth amendment right to equal protection under the law.

14

15                                             III. ANALYSIS

16          A.      Eighth Amendment Claims

17                  Plaintiff seeks relief for violation of Plaintiff’s Eighth Amendment right to safety

18   and adequate medical care. The treatment a prisoner receives in prison and the conditions under

19   which the prisoner is confined are subject to scrutiny under the Eighth Amendment, which

20   prohibits cruel and unusual punishment. See Helling v. McKinney, 509 U.S. 25, 31 (1993);
21   Farmer v. Brennan, 511 U.S. 825, 832 (1994). The Eighth Amendment “. . . embodies broad and

22   idealistic concepts of dignity, civilized standards, humanity, and decency.” Estelle v. Gamble,

23   429 U.S. 97, 102 (1976). Conditions of confinement may, however, be harsh and restrictive. See

24   Rhodes v. Chapman, 452 U.S. 337, 347 (1981). Nonetheless, prison officials must provide

25   prisoners with “food, clothing, shelter, sanitation, medical care, and personal safety.” Toussaint

26   v. McCarthy, 801 F.2d 1080, 1107 (9th Cir. 1986). A prison official violates the Eighth
27   Amendment only when two requirements are met: (1) objectively, the official’s act or omission

28   must be so serious such that it results in the denial of the minimal civilized measure of life’s
                                                        3
 1   necessities; and (2) subjectively, the prison official must have acted unnecessarily and wantonly

 2   for the purpose of inflicting harm. See Farmer, 511 U.S. at 834. Thus, to violate the Eighth

 3   Amendment, a prison official must have a “sufficiently culpable mind.” See id.

 4                   1.      Safety Claim

 5                   Under these principles, prison officials have a duty to take reasonable steps to

 6   protect inmates from physical abuse. See Hoptowit v. Ray, 682 F.2d 1237, 1250-51 (9th Cir.

 7   1982); Farmer, 511 U.S. at 833. Liability exists only when two requirements are met: (1)

 8   objectively, the prisoner was incarcerated under conditions presenting a substantial risk of serious

 9   harm; and (2) subjectively, prison officials knew of and disregarded the risk. See Farmer, 511

10   U.S. at 837. The very obviousness of the risk may suffice to establish the knowledge element.

11   See Wallis v. Baldwin, 70 F.3d 1074, 1077 (9th Cir. 1995). Prison officials are not liable,

12   however, if evidence is presented that they lacked knowledge of a safety risk. See Farmer, 511

13   U.S. at 844. The knowledge element does not require that the plaintiff prove that prison officials

14   know for a certainty that the inmate’s safety is in danger, but it requires proof of more than a

15   mere suspicion of danger. See Berg v. Kincheloe, 794 F.2d 457, 459 (9th Cir. 1986). Finally, the

16   plaintiff must show that prison officials disregarded a risk. Thus, where prison officials actually

17   knew of a substantial risk, they are not liable if they took reasonable steps to respond to the risk,

18   even if harm ultimately was not averted. See Farmer, 511 U.S. at 844.

19                   It is unclear from the complaint which named Defendant Plaintiff is asserting

20   violated his Eighth Amendment right to safety. Though Plaintiff states that a correctional officer
21   was standing around watching the attack in the dining hall, he does not name the correctional

22   officer and it is unclear if that individual is a defendant in this case. For this reason, this claim

23   must be dismissed. However, Plaintiff will be afforded the opportunity to amend the complaint to

24   identify the individual defendants responsible for the alleged violation.

25   ///

26   ///
27   ///

28   ///
                                                         4
 1                   2.      Medical Care

 2                   Deliberate indifference to a prisoner’s serious illness or injury, or risks of serious

 3   injury or illness, gives rise to a claim under the Eighth Amendment. See Estelle, 429 U.S. at 105;

 4   see also Farmer, 511 U.S. at 837. This applies to physical as well as dental and mental health

 5   needs. See Hoptowit v. Ray, 682 F.2d 1237, 1253 (9th Cir. 1982). An injury or illness is

 6   sufficiently serious if the failure to treat a prisoner’s condition could result in further significant

 7   injury or the “. . . unnecessary and wanton infliction of pain.” McGuckin v. Smith, 974 F.2d

 8   1050, 1059 (9th Cir. 1992); see also Doty v. County of Lassen, 37 F.3d 540, 546 (9th Cir. 1994).

 9   Factors indicating seriousness are: (1) whether a reasonable doctor would think that the condition

10   is worthy of comment; (2) whether the condition significantly impacts the prisoner’s daily

11   activities; and (3) whether the condition is chronic and accompanied by substantial pain. See

12   Lopez v. Smith, 203 F.3d 1122, 1131-32 (9th Cir. 2000) (en banc).

13                   The requirement of deliberate indifference is less stringent in medical needs cases

14   than in other Eighth Amendment contexts because the responsibility to provide inmates with

15   medical care does not generally conflict with competing penological concerns. See McGuckin,

16   974 F.2d at 1060. Thus, deference need not be given to the judgment of prison officials as to

17   decisions concerning medical needs. See Hunt v. Dental Dep’t, 865 F.2d 198, 200 (9th Cir.

18   1989). The complete denial of medical attention may constitute deliberate indifference. See

19   Toussaint v. McCarthy, 801 F.2d 1080, 1111 (9th Cir. 1986). Delay in providing medical

20   treatment, or interference with medical treatment, may also constitute deliberate indifference. See
21   Lopez, 203 F.3d at 1131. Where delay is alleged, however, the prisoner must also demonstrate

22   that the delay led to further injury. See McGuckin, 974 F.2d at 1060.

23                   Negligence in diagnosing or treating a medical condition does not, however, give

24   rise to a claim under the Eighth Amendment. See Estelle, 429 U.S. at 106. Moreover, a

25   difference of opinion between the prisoner and medical providers concerning the appropriate

26   course of treatment does not give rise to an Eighth Amendment claim. See Jackson v. McIntosh,
27   90 F.3d 330, 332 (9th Cir. 1996).

28   ///
                                                          5
 1                  Plaintiff’s Eighth Amendment medical care claim suffers from the same

 2   deficiencies as Plaintiff’s Eighth Amendment safety claim. Again, Plaintiff fails to tie any of the

 3   named defendants to the alleged violation of his constitutional right. For that reason, this claim

 4   too must be dismissed. Plaintiff will be granted leave to amend the complaint to identify the

 5   individual defendants responsible for the alleged violation.

 6          B.      Fourteenth Amendment Claim

 7                  Equal protection claims arise when a charge is made that similarly situated

 8   individuals are treated differently without a rational relationship to a legitimate state purpose. See

 9   San Antonio School District v. Rodriguez, 411 U.S. 1 (1972). Prisoners are protected from

10   invidious discrimination based on race. See Wolff v. McDonnell, 418 U.S. 539, 556 (1974).

11   Racial segregation is unconstitutional within prisons save for the necessities of prison security

12   and discipline. See Cruz v. Beto, 405 U.S. 319, 321 (1972) (per curiam). Prisoners are also

13   protected from intentional discrimination on the basis of their religion. See Freeman v. Arpaio,

14   125 F.3d 732, 737 (9th Cir. 1997). Equal protection claims are not necessarily limited to racial

15   and religious discrimination. See Lee v. City of Los Angeles, 250 F.3d 668, 686-67 (9th Cir.

16   2001) (applying minimal scrutiny to equal protection claim by a disabled plaintiff because the

17   disabled do not constitute a suspect class) see also Tatum v. Pliler, 2007 WL 1720165 (E.D. Cal.

18   2007) (applying minimal scrutiny to equal protection claim based on denial of in-cell meals

19   where no allegation of race-based discrimination was made); Hightower v. Schwarzenegger, 2007

20   WL 732555 (E.D. Cal. March 19, 2008).1
21                  In order to state a § 1983 claim based on a violation of the Equal Protection Clause

22   of the Fourteenth Amendment, a plaintiff must allege that defendants acted with intentional

23   discrimination against plaintiff, or against a class of inmates which included plaintiff, and that

24   such conduct did not relate to a legitimate penological purpose. See Village of Willowbrook v.

25   Olech, 528 U.S. 562, 564 (2000) (holding that equal protection claims may be brought by a “class

26
            1
                    Error! Main Document Only.Strict scrutiny applies to equal protection claims
27   alleging race-based or religious discrimination (i.e., where the plaintiff is member of a “protected
     class”); minimal scrutiny applies to all other equal protection claims. See Lee v. City of Los
28   Angeles, 250 F.3d 668, 686-67 (9th Cir. 2001).
                                                        6
 1   of one”); Reese v. Jefferson Sch. Dist. No. 14J, 208 F.3d 736, 740 (9th Cir. 2000); Barren v.

 2   Harrington, 152 F.3d 1193, 1194 (9th Cir. 1998); Federal Deposit Ins. Corp. v. Henderson, 940

 3   F.2d 465, 471 (9th Cir. 1991); Lowe v. City of Monrovia, 775 F.2d 998, 1010 (9th Cir. 1985).

 4                  Plaintiff seems to assert that Plaintiff is being discrimination against and treated

 5   poorly due to the fact Plaintiff is transgender and has feminine features. Here, as with the other

 6   two claims, Plaintiff does not identify the defendants who are discriminating against Plaintiff

 7   because of Plaintiff’s transgender identify and feminine features. Further, Plaintiff will need to

 8   provide additional facts to allege that defendants acted with intentional discrimination against

 9   plaintiff, or against a class of inmates which included plaintiff, and that such conduct did not

10   relate to a legitimate penological purpose. Plaintiff will be granted leave to amend the complaint

11   to remedy these defects.

12

13                                IV. AMENDING THE COMPLAINT

14                  Because it is possible that the deficiencies identified in this order may be cured by

15   amending the complaint, plaintiff is entitled to leave to amend prior to dismissal of the entire

16   action. See Lopez v. Smith, 203 F.3d 1122, 1126, 1131 (9th Cir. 2000) (en banc). Plaintiff is

17   informed that, as a general rule, an amended complaint supersedes the original complaint. See

18   Ferdik v. Bonzelet, 963 F.2d 1258, 1262 (9th Cir. 1992). Thus, following dismissal with leave to

19   amend, all claims alleged in the original complaint which are not alleged in the amended

20   complaint are waived. See King v. Atiyeh, 814 F.2d 565, 567 (9th Cir. 1987). Therefore, if
21   plaintiff amends the complaint, the court cannot refer to the prior pleading in order to make

22   plaintiff's amended complaint complete. See Local Rule 220. An amended complaint must be

23   complete in itself without reference to any prior pleading. See id.

24                  If plaintiff chooses to amend the complaint, plaintiff must demonstrate how the

25   conditions complained of have resulted in a deprivation of plaintiff’s constitutional rights. See

26   Ellis v. Cassidy, 625 F.2d 227 (9th Cir. 1980). The complaint must allege in specific terms how
27   each named defendant is involved, and must set forth some affirmative link or connection

28   between each defendant’s actions and the claimed deprivation. See May v. Enomoto, 633 F.2d
                                                        7
 1   164, 167 (9th Cir. 1980); Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978).

 2                   Finally, plaintiff is warned that failure to file an amended complaint within the

 3   time provided in this order may be grounds for dismissal of this action. See Ferdik, 963 F.2d at

 4   1260-61; see also Local Rule 110. Plaintiff is also warned that a complaint which fails to comply

 5   with Rule 8 may, in the court’s discretion, be dismissed with prejudice pursuant to Rule 41(b).

 6   See Nevijel v. North Coast Life Ins. Co., 651 F.2d 671, 673 (9th Cir. 1981).

 7

 8                                            V. CONCLUSION

 9                   Accordingly, IT IS HEREBY ORDERED that:

10                   1.       Plaintiff’s complaint is dismissed with leave to amend; and

11                   2.       Plaintiff shall file a first amended complaint within 30 days of the date of

12   service of this order.

13

14

15   Dated: November 19, 2018
                                                             ____________________________________
16                                                           DENNIS M. COTA
17                                                           UNITED STATES MAGISTRATE JUDGE

18

19

20
21

22

23

24

25

26
27

28
                                                         8
